Per Curiam.

The thrust of appellant’s argument is that the BTA erred in applying this court’s decisions in Alliance Towers, Ltd. v. Stark Cty. Bd. of Revision (1988), 37 Ohio St.3d 16, 523 N.E.2d 826; Canton Towers, Ltd. v. Stark Cty. Bd. of Revision (1983), 3 Ohio St.3d 4, 3 OBR 302, 444 N.E.2d 1027; and Oberlin Manor, Ltd. v. Lorain Cty. Bd. of Revision (1989), 45 Ohio St.3d 56, 543 N.E.2d 768. All these cases dealt with subsidized apartment projects. The essence of these opinions is, as set forth in Alliance Towers, supra, that “ * * * property built and operated under the auspices of HUD is to be valued, for real property tax purposes, with due regard for market rent and current returns on mortgages and equities,” id., 37 Ohio St.3d at 24, 523 N.E.2d at 833, and “[i]t is to be valued free of the ownerships of lesser estates such as leasehold interests, deed restrictions, and restrictive contracts with the government,” id., 37 Ohio St.3d at 23, 523 N.E.2d at 832.
Viewing the BTA’s action accepting McDaniel’s appraisal in the light most favorable to the appellant, the decision of the BTA was reasonable. As we said in Witt Co. v. Hamilton Cty. Bd. of Revision (1991), 61 Ohio St.3d 155, 158, 573 N.E.2d 661, 663: “All these facts bear on the witness’ credibility, which is within the sound discretion of the BTA to determine.”
*389The BTA appropriately exercised its discretion in this case. Moreover, it properly applied the standards in Alliance Towers, supra, et al. Its decision was not unreasonable or unlawful and it is affirmed.

Decision affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.